         Case 3:13-cr-00002-MPS Document 461 Filed 01/18/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


  UNITED STATES OF AMERICA,
       Plaintiff,                                           No. 3:13-cr-00002 (MPS),

          v.

  CHARLES TYSON,

          Defendant.



                                    ORDER OF RELEASE

       Defendant Charles Tyson is serving a sentence of imprisonment at Cimarron Correctional

Facility in Oklahoma and has filed a second motion under 18 U.S.C. § 3582(c)(1)(A) for a

reduction in his term of imprisonment due to the health risks posed by the COVID-19 virus.

ECF No. 445. On January 8, 2021, Mr. Tyson tested positive for the COVID-19 virus. The

Court held a telephonic hearing on Thursday, January 14, 2021, in which Mr. Tyson, his sister,

his girlfriend (Belinda Jacobs), counsel, and the Court participated. Thereafter, at the Court’s

request, defense counsel made supplemental filings on the docket concerning the premises at

which Mr. Tyson would stay if the Court ordered that his sentence be reduced to time served and

the manner in which he would be transported to Connecticut if the Court issued such an order.

After reviewing these materials and considering carefully the Section 3553(a) factors, Mr.

Tyson’s recent COVID-19 diagnosis, his underlying medical conditions, and his current

conditions of confinement, I find that extraordinary and compelling reasons warrant a reduction

of the term of imprisonment to time served under 18 U.S.C. § 3582(c)(1)(A). Mr. Tyson’s

medical conditions place him at higher risk of severe illness and complications from COVID-19

and, while I do not doubt the good faith and competence of the staff at Cimarron, Mr. Tyson will


                                                 1
             Case 3:13-cr-00002-MPS Document 461 Filed 01/18/21 Page 2 of 5




stand a better chance of surviving the virus and reducing the risk of severe illness and

complications if he is allowed to seek medical care in the community. His motion for

compassionate release is therefore GRANTED and his sentence of imprisonment is hereby

reduced to time served effective Friday, January 22, 2021.

           Accordingly, I hereby order that Charles Tyson (Register Number: 21426-014) be

released from custody on the morning of Friday, January 22, 2021. As Mr. Tyson is not

currently in the custody of the Bureau of Prisons, but is instead being held at Cimarron for the

U.S. Marshals Service, I will provide a copy of this order to the U.S. Marshal for the District of

Connecticut, and will ask that defense counsel provide a copy directly to the facility at Cimarron.

The Marshals Service is hereby ordered to direct Cimarron to release Mr. Tyson from

custody on the morning of Friday, January 22, 2021. To the extent that it is necessary to do

so to support this order, I also make a finding, pursuant to 18 U.S.C. Sec. 3145, that there are

“exceptional reasons” why Mr. Tyson’s continued detention is no longer appropriate, namely,

the reasons identified above.

           Upon his release from custody, Mr. Tyson shall serve a period of supervised release equal

to the unserved portion of his original term of imprisonment, plus the 36-month term of

supervised release previously imposed. ECF No. 412 at 4. Mr. Tyson was scheduled to become

eligible for release from prison on May 08, 2022.1 Therefore, he shall be on supervised release

until that date, followed by an additional 36 months of supervised release (which was the

originally imposed term). All of the conditions of supervised release listed in his original

Judgment, ECF No. 412, shall apply throughout the period of supervised release. In addition, the

following additional special conditions shall apply:



1
    Federal Bureau of Prisons, Find an Inmate, https://www.bop.gov/inmateloc (last visited January 13, 2021).

                                                           2
 Case 3:13-cr-00002-MPS Document 461 Filed 01/18/21 Page 3 of 5




1. Upon release on January 22, 2021, Mr. Tyson shall travel as soon as possible and

   in no more than 48 hours to his parents’ apartment in Connecticut. The Court

   has been informed that Mr. Tyson’s girlfriend, Belinda Jacobs, will pick him up

   at Cimarron. The Court strongly advises Ms. Jacobs that she should wear a

   mask at all times in the company of Mr. Tyson and bring a mask for him to wear

   at all times; the Court also advises that she keep the car windows open as much

   as possible during the trip to maximize ventilation. (Defense counsel is

   requested to provide a copy of this order to Ms. Jacobs, to Mr. Tyson’s sister,

   and to Mr. Tyson’s parents.)

2. If it is necessary for Mr. Jacobs and Mr. Tyson to stop for an overnight stay en

   route from Oklahoma to Connecticut, Mr. Tyson must wear a mask at all times

   and must remain in the hotel room at all times; he may not go out to eat at a

   restaurant.

3. Once he reaches his parents’ apartment in Connecticut, he shall be in home

   confinement for one hundred and twenty (120) days, to be enforced by electronic

   monitoring (GPS). During the first fourteen (14) of those 120 days, he must self-

   quarantine, i.e., self-isolate at home by living, by himself, in a separate room of

   the apartment. (The self-quarantine order within the home is for the protection of his

   family members.) Following that fourteen-day period, he shall relocate to the home of

   his sister and remain in home confinement at that location for an additional one

   hundred and six (106) days. During the first fourteen days of his period of home

   confinement, he shall remain inside the home at all times, except for medical reasons,

   which medical reasons must be communicated to the U.S. Probation Office, if at all



                                        3
 Case 3:13-cr-00002-MPS Document 461 Filed 01/18/21 Page 4 of 5




   possible, before he attempts to leave the home. After the 14 days of self-quarantine

   have expired, he shall remain inside the home at all times during the remaining 106

   days of home confinement, except for (a) medical reasons, (b) to meet with his

   Probation Officer, (c) to participate in substance abuse counseling and treatment, (d)

   to participate in mental health treatment, and (e) to seek employment. Seeking

   employment in this context does not mean walking the streets looking for a job; Mr.

   Tyson may leave the home for this reason only to attend an in-person job interview

   or, if employment is secured, to work. In addition, during these 106 days, Mr.

   Tyson may not, under any circumstances, be outside the home after 6pm or

   before 6am.

4. No later than April 16, 2021, Mr. Tyson shall contact his physician and seek COVID-

   19 (1) testing to determine whether he continues to test positive for the virus, and (2)

   a COVID-19 vaccine, unless the physician recommends against a vaccine. If the

   physician determines that Mr. Tyson continues to test positive for COVID-19 and

   recommends additional steps at that time, Mr. Tyson shall comply with that

   recommendation.

5. Finally, during the entire period of supervised release, Mr. Tyson shall submit his

   person, residence, office or vehicle to a search, conducted by a U.S. Probation Officer

   at a reasonable time, in a reasonable manner, and based on reasonable suspicion of

   contraband or evidence of a violation of the conditions of supervised release. Failure

   to submit to a search may be grounds for revocation. Mr. Tyson shall warn other

   residents about this condition.




                                         4
        Case 3:13-cr-00002-MPS Document 461 Filed 01/18/21 Page 5 of 5




       The Court will hold a compliance review proceeding over Zoom on February 26,

2021 at 2pm. Mr. Tyson must attend over Zoom.

       IT IS SO ORDERED.



Dated: Hartford, Connecticut
       January 18, 2021
                                                                   /s/
                                                     Michael P. Shea, U.S.D.J.




                                           5
